DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2019 and 12/23/2019 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “2 or more electrodes” / “pair of electrodes” (claims 8-9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 1, 5-6, 8, 10, 16, and 18 are objected to because of the following informalities: 
Regarding claim 1: the first instance of “analyte” should read “an analyte” and every further instance should read “the analyte” or otherwise be corrected for grammar.
Regarding claim 5: “one or more discrete regions” should read “the or each discrete region” or otherwise be corrected to clearly indicate it is referring to the same discrete region(s) recited in claim 1. Further, “the volume of condensate” should read “a volume of condensate” or otherwise be corrected for antecedent basis.
Regarding claim 6: “a surface of discrete region” should read “a surface of the or each discrete region” or otherwise be corrected for grammar, antecedent basis, and clarity.
Regarding claim 8: “a discrete region” should read “the or each discrete region” or otherwise be corrected for antecedent basis and clarity.
Regarding claim 10: “further discrete preparation region” should read “a further discrete preparation region” or otherwise be corrected for grammar.
Regarding claim 16: “the said chamber” should read “the chamber” or “said chamber”.
Regarding claim 18: “analyte” should read “the analyte” or otherwise be corrected for grammar.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3-4: The last line of claim 3 recites “the volumes” (emphasis added); however, claim 3 also recites “wherein the or each discrete region has a specified volume”. As such it is unclear if multiple volumes and/or multiple discrete regions are required. Claim 4 is rejected for similar reasons. Further, claim 4 recites “the specified volume” which causes further ambiguity.
Regarding claim 5: It is unclear if “an analyte detection zone” is the same element as the discrete region. 
Regarding claim 5: It is unclear how it can be ensured that the “analyte detection zone” has a volume that “is less than the volume of condensate from one exhaled breath”. Specifically, it is unclear how this can be ensured for every possible breath and conditions thereof (e.g. one exhaled breath may have very little volume as well as breath parameters and environmental parameters which lead to drastically different amounts of condensate).
Regarding claim 8: This claim recites “electrodes being maintained at different potentials”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II.
Regarding claim 10: This claim recites “a reagent is added”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II.
Regarding claim 11: “the reagents” and “the condensate sample” lack antecedent basis. Further, it is unclear if “the condensate sample” is the same 
Regarding claims 12-16: It is unclear if “a discrete region” is the same element as or a different element than “one or more discrete regions” recited in claim 1.
Regarding claim 18: “the measurement” lacks antecedent basis. Further, this claim recites “is measured”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Still further, it is unclear what is meant by “interference to the measurement of analyte is measured”.
Regarding claim 19: this claim recites “is determined”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II.
Regarding claim 20 It is unclear if “a discrete region” is the same element as or a different element than “one or more discrete regions” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 20100268106 A1, prior art of record).Regarding claim 1:Johnson teaches (FIGS. 6A-6B) a cartridge device for collecting and analysing a breath condensate, the device comprising
a condensation zone (624 - [0060]) to condense exhaled breath from a subject, the condensation zone, being operably connectable to ([0060]) a cooling means (604), the device including one or more further discrete regions (634 - [0060]) for detection of analyte and measurement of analyte, the cartridge device further comprising a fluid path (616) connecting the condensation zone (624) to the or each discrete region (634)
Regarding claim 2:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the device includes analysis initiation means to detect the presence of a condensate ([0031])
Regarding claim 3:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the or each discrete region has a specified volume, which allows the measurements to be calculated based upon the volumes ([0043], [0050])
Regarding claim 5:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein one or more discrete regions has a specified volume such that there is an analyte detection zone whose volume is less than the volume of condensate from one exhaled breath (e.g. [0039]-[0040], [0043])
Regarding claim 6:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein a surface of discrete region includes a surface coating, said coating including reagents to engage the condensate and determine composition (e.g. [0036], [0057]-[0058])
Regarding claim 8:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein a discrete region includes 2 or more electrodes in operable connection with the condensation zone ([0047]), the electrodes being maintained at different potentials
Regarding claim 9:Johnson teaches all the limitations of claim 8, as mentioned above.Johnson also teaches:
wherein the potential between the pair of electrodes is variable (inherent - by varying the electrical parameters of the electrodes, the potential is variable as well. As such, the potential between the electrodes of Johnson is capable of being varied)
Regarding claim 10:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein a reagent is added to said condensate in further discrete preparation region ([0064]-[0065])
Regarding claim 11:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the reagents for analysis of the condensate are loaded into the condensate sample during passage of the condensate sample from the condensation zone to a detection zone ([0064]-[0065])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 4, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record).Regarding claim 4:Johnson teaches all the limitations of claim 3, as mentioned above.Johnson also teaches:
a sample volume of 5µL ([0043])Johnson fails to explicitly teach:
wherein the specified volume is up to 4 µl
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A. Johnson explicitly teaches that smaller volumes are beneficial (e.g. [0004], [0016], [0040], etc.).
Regarding claim 7:Johnson teaches all the limitations of claim 6, as mentioned above.Johnson fails to explicitly teach:
wherein the surface coating has a thickness in a range of 1µm to 15 µm
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 12:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to explicitly teach:
wherein a discrete region has a perimeter ranging from 1-10mm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 13:Johnson renders obvious all the limitations of claim 12, as mentioned above.Johnson fails to explicitly teach:
wherein a discrete region has a perimeter of 5mm
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 14:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to explicitly teach:
wherein a discrete region has a height of from 75-750 µm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 15:Johnson renders obvious all the limitations of claim 14, as mentioned above.Johnson fails to explicitly teach:
wherein a discrete region has a height of 100 µm
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Vogel et al. (DE 102015203719 A1 - all citations are to the attached English translation).Regarding claim 16:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson appears, but fails to explicitly, teach (FIG. 9):
wherein a discrete region (934) comprises a chamber, the chamber being enclosed on five sides with a sixth side (left side of 934) open for fluid to enter the said chamber and for displaced air to escape therefromVogel teaches (FIG. 2):
wherein a discrete region comprises a chamber (interior area 204 / capillary 200), the chamber being enclosed on five sides with a sixth side (open bottom of 204 / 108 / 200) open for fluid to enter the said chamber and for displaced air to escape therefrom

Regarding claim 17:Johnson and Vogel teach all the limitations of claim 16, as mentioned above.Johnson also teaches:
wherein the condensate forms a film ([0047])
Regarding claim 18:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein interference to the measurement of analyte is measuredVogel teaches:
wherein interference to the measurement of analyte is measured (page 8, first full paragraph starting with “[t]he measuring electrodes 202…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interference measurement of Vogel in the device of Johnson to increase accuracy and/or to correct the sensor measurement for said interference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Hunt et al. (US 20080214947 Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein power supplied to the condensation zone is determinedHunt teaches:
wherein power supplied to the condensation zone is determined ([0053])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power determination of Hunt in the device of Johnson to allow for control and monitoring of the condensation rate (Hunt - [0053]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Ahn et al. (US 20050130226 A1, prior art of record).Regarding claim 20:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein the device further comprises a hole or channel through which air can escape from the device, said hole or channel connecting a discrete region with atmosphereAhn teaches
wherein the device further comprises a hole (455) or channel through which air can escape from the device, said hole or channel connecting a discrete region (e.g. 450) with atmosphere
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hole or channel of Ahn in the device of Johnson as it is an art-recognized equivalent structure for device fluid flow / the sensor chamber. Additionally/alternatively, one would be motivated to use the structure of Ahn to avoid pressure transfer within the detection zones that might inhibit proper filling ([0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856